The notice of intention to claim a lien, served on the respondent, a copy of which is recorded in the office of the City Clerk of Newport, omits several matters which it is customary and desirable, if not essential, that such a notice should contain, viz., it does not state what the materials were which had been furnished, nor that they had been furnished within sixty days prior to the giving of notice, nor against whose estate in the land it is intended to claim the lien.
It is not necessary, however, for us to determine whether the notice is insufficient on account of these omissions, or any or either of them, for it is fatally defective in that it states that the lien intended to be claimed is created by Pub. Stat. cap. 177, § 5, as amended by Public Laws, cap. 696, of March 21, 1888. The lien for materials furnished is given, not by § 5, referred to in the notice, but by § 1 of cap. 177 of the Public Statutes as amended by Pub. Laws, cap. 696, § 1. Section 5 merely limits the period for the commencement of *Page 216 
legal process to enforce the lien created by § 1, as amended, and for the notice to be given to the owner of the property of an intention to claim the lien. The statute being in derogation of the common law, a strict compliance with its requirements is necessary. Dodge v. Walsham, 16 R.I. 705.
Petition denied and dismissed.